DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2022 and 09/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTION ZOOM LENS AND PROJECTOR,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 11, 12, 18, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamamoto (US 20160139378 A1).
Regarding claims 1 and 11, Yamamoto teaches a projector (Fig. 10 and 11), comprising an image source (11a/b/c; 21a/b/c) and a projection zoom lens (10; Fig. 5 and 6; [0088]-[0091]), wherein the image source (11a/b/c; 21a/b/c) provides an image beam; and the projection zoom lens (10) is disposed on a transmission path of the image beam to project the image beam onto a screen to form a projection image, wherein the projection zoom lens (10) comprises a first lens group (G1/G1B) and a second lens group (G2-G5) which are sequentially arranged along an optical axis from a screen end to an image source end, the screen is located at the screen end, and the image source (11a/b/c; 21a/b/c) is located at the image source end, wherein the first lens group (G1/G1B) has a negative refractive power ([0088], Table 5) and comprises a first lens (L15/L16), a second lens (L16/L17), and a third lens (L18); and the second lens group (G2-G5) has a positive refractive power (Table 5-7) and comprises a fourth lens (L21), a fifth lens (L31), a sixth lens (L32), a seventh lens (L41), an eighth lens (L42), a ninth lens (L43), a tenth lens (L44), an eleventh lens (L46), and a twelfth lens (L51), wherein the first lens (L15/L16) to the twelfth lens (L51) and the image source (11a/b/c; 21a/b/c) are sequentially arranged along the optical axis from the screen end to the image source end, and refractive powers of the first lens (L15/L16) to the twelfth lens (L51) are negative, negative, positive, positive, positive, negative, negative, positive), positive, negative, positive, and positive.
Regarding claims 2 and 12, Yamamoto further teaches the first lens group (G1/G1B) is configured to move along the optical axis between the screen end and the image source end to focus the projection zoom lens (10; [0088]), and the second lens group (G2-G5) is configured to move along the optical axis between the screen end and the image source end to adjust a size of the projection image (Fig. 5 and 6).
Regarding claims 8 and 18, Yamamoto further teaches the projection zoom lens (10) is a non-telecentric system (in the magnification side).
Regarding claims 9 and 19, Yamamoto further teaches a flat glass actuator (PP), wherein the second lens group (G2-G5) is disposed between the first lens group (G1/G1B) and the flat glass actuator and the flat glass actuator (PP) disposed between the second lens group (G2-G5) and the image source (11a/b/c; 21a/b/c).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Sakai (US 20200081230 A1).
Regarding claims 6 and 16, Yamamoto further suggests any lens including the first lens (L15/L16) being an aspherical lens ([0038]) but Yamamoto does not teach the first lens being plastic.
Sakai teaches having aspherical lenses being made of plastic ([0009]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamamoto with Sakai; because it allows cheap and flexible manufacturing in terms of the shape.

Allowable Subject Matter
Claims 3-5, 7, 10, 13-15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5, 7, 10, 13-15, 17, and 20 claim allowable subject matters.
Regarding claims 3 and 13, the closest prior art references, Yamamoto and Sakai, do not teach, by themselves or in combination with one another, “the projection zoom lens satisfies: 1.2 < |dt/dw| < 2.5, wherein dt is a distance between the second lens group and the image source when the projection zoom lens is at a tele-end, and dw is a distance between the second lens group and the image source when the projection zoom lens is at a wide-end.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claims 3 and 13 is not obvious to a person of ordinary skill in the art at the time of the invention.
Regarding claims 4 and 14, the closest prior art references, Yamamoto and Sakai, do not teach, by themselves or in combination with one another, “a stop disposed between the tenth lens and the eleventh lens.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claims 4 and 14 is not obvious to a person of ordinary skill in the art at the time of the invention.
Regarding claims 5 and 15, the closest prior art references, Yamamoto and Sakai, do not teach, by themselves or in combination with one another, “the second lens group comprises three sets of cemented doublet lenses, and refractive powers of the three sets of cemented doublet lenses are positive, positive, and negative sequentially from the screen end to the image source end.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claims 5 and 15 is not obvious to a person of ordinary skill in the art at the time of the invention.
Regarding claims 7 and 17, the closest prior art references, Yamamoto and Sakai, do not teach, by themselves or in combination with one another, “the second lens is a biconcave lens, the third lens is a concavo-convex lens with a convex surface facing to the screen end, the fourth lens is a biconvex lens, the fifth lens is a biconvex lens, the sixth lens is a biconcave lens, the seventh lens is a biconcave lens, the eighth lens is a biconvex lens, the ninth lens is a biconvex lens, the tenth lens is a biconcave lens, the eleventh lens is a biconvex lens, and the twelfth lens is a plano-convex lens with a convex surface facing to the screen end.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claims 7 and 17 is not obvious to a person of ordinary skill in the art at the time of the invention.
Regarding claims 10 and 20, the closest prior art references, Yamamoto and Sakai, do not teach, by themselves or in combination with one another, “the projection zoom lens has a f-number less than 1.9.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claims 10 and 20 is not obvious to a person of ordinary skill in the art at the time of the invention.


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20210103123 A1, US 20210033832 A1, US 20190306390 A1, US 20190025561 A1, US 20190011816 A1, US 20190011814 A1, US 20180307041 A1, US 20180149951 A1, US 20180059386 A1, US 20180059380 A1, US 20180059519 A1, US 20190129285 A1, US 20170276916 A1, US 20160291300 A1, US 20160216494 A1, US 20150219884 A1, US 20150346464 A1, US 20130070123 A1, US 20130027676 A1, US 20130010371 A1, US 20130010370 A1, and US 20120327372 A1, disclose a zoom projection lens system having at least 12 refractive elements.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882